Kilday, Judge
(concurring):
I concur. However, the principal opinion points out that “the Government’s argument raises two preliminary questions: (1) Is a motion for a severance made at an appropriate time, if it is made to the convening authority before reference of the charges to trial; (2) if a motion before the convening authority is appropriate, is the accused entitled to appellate review of an adverse ruling, without renewing the motion at trial? The questions invite discussion, but we prefer to pass directly to the merits of the accused’s contention.”
I submit that the questions should not be raised if we are not to discuss or decide them. For my own part, I am quite willing to do so and thereby eliminate any possible uncertainty in this area.
Clearly, a request to the convening authority for severance is appropriate. In this ease the request was made and though not specifically denied, the reference to trial was a rather effective denial of the request. It is significant that when such request was made counsel for this appellant was also appointed defense counsel for his co-accused. Subsequently, different defense counsel was appointed for the co-accused. No further request for severance was made. Relief from appearing in court as attorney ’for contending defendants may have been the thing desired by appointed defense counsel. Indeed, the absence of any renewal of the pretrial request for severance may possibly be explained by the fact that accused’s lawyer, no longer burdened by the responsibility of representing conflicting interests, utilized the presence at the joint trial of the co-accused — a considerably bigger and older man — as graphic support for the asserted defense of coercion.
I cannot subscribe to the proposition that there should be appellate review of a denial of severance by the convening authority when no such request was made at trial. Absent such request the law officer might not know that a previous request was ever made. In view of the opinion of this Court in United States v Fry, 7 USCMA 682, 23 CMR 146, it would appear that the well advised law officer may know nothing more than that- reflected by the charge sheet and departmental pamphlets. At the very least it is clear that no error is committed by the law officer who makes no investigation into pretrial proceedings and is, for that reason, unaware in the premises. Surely, a law officer would have to be omniscient to order a severance in a joint trial when he is wholly unaware any party, at any time, has desired such relief. To saddle him with such responsibility under these circumstances would require of a law officer even more wisdom than Solomon.
In my opinion, some of the language in Fry, supra, should be reviewed by us. Those portions of the opinion promoting lack of preparation by the law officer should be reconsidered. True, it is only there stated, “it was not good practice for the law officer to review *196the investigating officer’s report and the testimony of the witnesses.” The next question could be whether it would be bad practice for the law officer to read the staff judge advocate’s pretrial advice to the convening authority. The only safe course for a law officer under the law of this Court is to open the trial in- complete ignorance of all that may be involved; truly an anomalous situation.
If a reading by the law officer of the investigating officer’s report and the testimony of the witnesses produces a conviction of guilt, he is truly disqualified. He is disqualified, I submit, to sit as a law officer in any court-martial. Clearly he lacks the judicial temperament required in that position. He is misassigned. He should be transferred to a position in which his predilection to advocacy can be profitably utilized.
For this reason alone I am persuaded that a pretrial request for severance must be renewed in order to preserve the issue for appellate review. And surely orderly procedure dictates that holding. When the express desires of the defense, and the pertinent factors bearing on the matter are spread on the record, appellate processes deal with concrete situations, not possibilities or supposititious cases, and there is no need to resort to speculation or conjecture. Requiring renewal at trial of motions for severance previously made to the convening authority will foster the orderly development of contested issues which we should promote.
Other arguments might be mar-shalled to bolster the position I take, but no good purpose would be served by developing them at length at this time. It should be sufficient to note that even the principal opinion, in a footnote, concedes the validity of the conclusion I reach. Thus, citing several Federal cases, it notes that the merit of a pretrial motion for severance may be better gauged in light of the circumstances existing at trial, which may change and materially affect the situation.
Nor am I deterred in my conclusion by the following statement in the dis-> senting opinion;
. . The Baca decision, however, clearly establishes that it is error to try such a case jointly, the question being whether his substantial rights were harmed.”
I quote the following language by a unanimous Court in United States v Baca, 14 USCMA 76, 33 CMR 288:
“Aranda and the accused were represented by different counsel, each of whom was a qualified lawyer. After Aranda’s plea, no motion for a severance was made by the accused’s counsel. Ordinarily, the failure to move for a severance at an appropriate time constitutes a waiver.”
There is nothing drastic in- requiring an accused who wants a separate trial to ask for it. Counsel in this case knew of the right to separate trials and requested such from the convening authority. There can be innumerable reasons why he did not renew his request at trial. No matter how many reasons counsel may have had, a new one is added if we require reversal under the circumstances of this case. That new one would, no doubt, soon be known as the “ace in the hole.” Counsel’s mere silence at the trial could assure reversal in the event of a conviction.